Citation Nr: 9929007	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from December 1945 to January 
1947.  He died in August 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 decision by the a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant's notice of disagreement was received in July 1997.  
A statement of the case was mailed to the appellant in 
December 1997.  The appellant's substantive appeal was 
received in January 1998.  

In a December 1998 determination, entitlement to dependency 
and indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318 were denied.  The appellant was notified of her 
procedural and appellate rights.  Since a notice of 
disagreement has not been received, that issue is not in 
appellate status and before the Board at this time.


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1947, and were still married when he died in August 1971.

2.  The appellant was awarded VA death pension benefits as 
the unremarried widow of the veteran.

3.  After the veteran's death, the appellant married HN in 
October 1978 and her VA death pension benefits were 
thereafter terminated.

4.  The appellant's second marriage was terminated by the 
death of HN in October 1995.

5.  In May 1997, the appellant applied for VA death pension 
benefits as the unremarried widow of the veteran.


CONCLUSION OF LAW

The requirements for entitlement to VA death pension benefits 
as the surviving spouse of a veteran have not been met.  38 
C.F.R. § 3.55 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute and may be 
briefly summarized.  The appellant and the veteran were 
married in January 1947, and were still married when the 
veteran died in August 1971.  The appellant was awarded VA 
death pension benefits as the unremarried widow of the 
veteran based on his service.  After the veteran's death, the 
appellant married HN in October 1978 and her VA death pension 
benefits were thereafter terminated.  The appellant's second 
marriage was terminated by the death of HN in October 1995.  
In May 1997, the appellant applied for VA death pension 
benefits as the unremarried widow of the veteran.

Currently, the appellant contends that she is entitled to VA 
death pension benefits.  She asserts that her second marriage 
ended with the death of her husband; thus, she maintains that 
she should be awarded VA death pension benefits as she is the 
widow of the veteran based on her marriage to the veteran.

Prior to 1990, 38 U.S.C.A. § 103(d) permitted reinstatement 
of death benefits for remarried surviving spouses whose 
subsequent disqualifying marriages terminated by death or 
divorce.  Section § 8004(a)(1) of Public Law 101-508 
eliminated that provision and § 8004(b) specifically stated 
that the amendment "shall apply with respect to claims filed 
after October 31, 1990."  However, Public Law 102-86 
restored eligibility for VA benefits in the case of certain 
remarried spouses who were eligible for such benefits on 
October 31, 1990, but who had not filed claims prior to 
November 1, 1990.  Section 103(a) and (b) of Public Law 102-
568, passed on October 29, 1992, made § 8004 of Public Law 
101-508 inapplicable in any case where the legal proceeding 
to terminate the existing marriage was commenced before 
November 1, 1990.

This is set forth in 38 C.F.R. § 3.55(a)(2) (1998), which 
specifies, in pertinent part, that on or after January 1, 
1971, remarriage of a surviving spouse terminated prior to 
November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, shall not bar the 
furnishing of benefits to the surviving spouse provided that 
the marriage was terminated by death, or dissolved by a court 
with basic authority to render divorce decrees.

The Board notes that the record clearly indicates that the 
appellant's marriage to HN did not terminate until his death 
in October 1995.  Therefore, the appellant was not eligible 
for VA death pension benefits on October 31, 1990, because 
she was still married as of that date.  That is, her 
remarriage (to HN) had not terminated prior to November 1, 
1990, nor had legal proceedings commenced prior to November 
1, 1990.  Accordingly, the Board concludes that the appellant 
is not entitled to receive VA death pension benefits based 
upon the termination of her remarriage.


The Board acknowledges the appellant's arguments, however, 
these arguments add nothing to the factual and legal bases 
upon which the Board must make a determination in this case.  
Thus, the Board must conclude that the appellant's claim 
lacks legal entitlement under the applicable law and 
regulations.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that in a case where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

